DETAILED ACTION
Response to Amendment
Applicant’s election of Invention I (claims 1 - 3) in the reply filed on 08/12/22 is acknowledged.  Furthermore, the restriction requirement with respect to claims (4 - 7) has been withdrawn in light of applicant’s amendments 8/12/22 which are consistent with Invention I.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 4, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention involves identifying UWB-enabled devices within a vicinity, 
tracking approach angle and distance of the UWB-enabled devices; receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device; establishing a secure communication channel with the particular UWB-enabled device in response to receiving the indication of the intent to perform the payment transaction from the particular UWB-enabled device; communicating transaction related information to the particular UWB-enabled device over the secure communication channel; and receiving a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device, which is a fundamental economic principles or practices (payment transaction); commercial or legal interactions (payment transaction); and managing personal behavior or relationships or interactions between people (identifying, tracking, receiving, establishing, communicating, etc.).  

The mere nominal recitation of technology (e.g., “via the UWB anchor”, “by the terminal device”) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to identifying UWB-enabled devices within a vicinity, tracking approach angle and distance of the UWB-enabled devices; receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device; establishing a secure communication channel with the particular UWB-enabled device in response to receiving the indication of the intent to perform the payment transaction from the particular UWB-enabled device; communicating transaction related information to the particular UWB-enabled device over the secure communication channel; and receiving a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.  Although the claim refers to “via the UWB anchor”, “by the terminal device”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually identifying UWB-enabled devices within a vicinity, tracking approach angle and distance of the UWB-enabled devices; receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device; establishing a secure communication channel with the particular UWB-enabled device in response to receiving the indication of the intent to perform the payment transaction from the particular UWB-enabled device; communicating transaction related information to the particular UWB-enabled device over the secure communication channel; and receiving a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device.  NOTE:  (b) Although devices (e.g., “UWB-enabled devices”/ “particular UWB-enabled device”) are also mentioned in the claim, the claimed invention is not from the perspective of these devices and none of these devices perform any of the positively recited steps or acts required of the claimed invention.  The devices (e.g., “UWB-enabled devices”/ ”particular UWB-enabled device”) merely interact with the entity performing the positively recited steps or acts.  
    
The mere nominal recitation of technology (e.g., “via the UWB anchor”, “by the terminal device”) does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.
PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “via the UWB anchor” and “by the terminal device” to  perform the positively recited steps or acts.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer being used as a tool to perform the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, “communicating”, etc. step(s) as claimed); and (b) data processing (e.g., “identifying”, “tracking”, “establishing”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering road user charge data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The language is no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.


2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 04/01/21 does not provide any indication there is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Sinton operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, “communicating”, etc. step(s) as claimed); and (b) data processing (e.g., “identifying”, “tracking”, “establishing”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, “communicating”, etc. step(s) as claimed); and (b) data processing (e.g., “identifying”, “tracking”, “establishing”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 5 - 7 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  NOTE:  With respect to dependent claim 7, the claim is silent regarding who or what is actually performing the step(s) or act(s) performed (i.e., It is unclear whether either of the “UWB anchor” or “terminal device” has a role)   Thus, the broadest reasonable interpretation is that the step(s) or act(s) may be performed exclusively by a human operator and there is not even a passive or tangential role (e.g., “via”) role with respect to the technology.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent ultra-wideband-enabled payment acceptance system claim 1 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components (e.g., “ultra-wideband (UWB) anchor”, “terminal device”) described in independent ultra-wideband-enabled payment acceptance system claim 1, adds nothing of substance to the underlying abstract idea.  At best, the product (ultra-wideband-enabled payment acceptance system) recited in the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2 - 3 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, omitting essential elements and/ or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the steps, the elements and/ or the necessary structural connections.  See MPEP § 2172.01.  The omitted steps, omitted elements and/ or omitted structural cooperative relationships are:  
Claims 1 and 4 recite, “an ultra-wideband (UWB) anchor comprising circuitry, a transceiver, an antenna, and storage”, but none of these attributes (i.e., “circuitry”, “transceiver”, “antenna”, “storage”) of the “UWB anchor” have a role in the claim or any of the positively recited steps or acts performed.
NOTE:  The particular language used is not required, but intended as and aide to the applicant in overcoming one or more of the objections and or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinton, US Pub. No. 2015/0039494.
Re Claims 1 and 4:  Sinton discloses an ultra-wideband-enabled payment acceptance system/ method of operating an ultra-wideband-enabled payment acceptance system comprising: an ultra-wideband (UWB) anchor comprising circuitry, a transceiver, an antenna, and storage; and a terminal device communicably coupled to the UWB anchor, the ultra-wideband-enabled payment acceptance system/ method comprising: MCI-080XC 1-Election-and-Pre-Amend3Docket No. MCI-08OXC1 Serial No. 17/220,415 
identifying, via the UWB anchor, UWB-enabled devices within a vicinity (Sinton, [0045] [0046] [0049]), 
tracking approach angle and distance of the UWB-enabled devices (Sinton, [0059] [0060]); 
receiving, via the UWB anchor, an indication of an intent to perform a payment transaction from a particular UWB-enabled device (Sinton, [0032] [0055] [0057]); 
establishing, via the UWB anchor, a secure communication channel with the particular UWB-enabled device in response to receiving the indication of the intent to perform the payment transaction from the particular UWB-enabled device (Sinton, [0028] [0029] [0079]); 
communicating, by the terminal device via the UWB anchor, transaction related information to the particular UWB-enabled device over the secure communication channel (Sinton, [0016] [0024] [0027] [0030] [0052] [0110]); and 
receiving, by the terminal device via the UWB anchor, a transaction payload from the particular UWB-enabled device over the secure communication channel based on authentication and consent processes carried out at the particular UWB-enabled device (Sinton, [0016] [0024] [0027] [0030] [0053] [0090] [0091] [0092] [0096] [0110]).
Re Claim 5:  Sinton discloses the claimed invention supra and further discloses:
performing, via the terminal devic.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton as applied to claims 1 and 4 above, and further in view of Tunnell, US Pub. No. 2018/0331414.
Re Claims 2 and 6:  Sinton discloses the claimed invention supra but fails to explicitly disclose:
wherein the transaction related information comprises an EMV data preference, the transaction payload being generated by the particular UWB-enabled device according to the EMV data preference.  
	Tunnell discloses:
wherein the transaction related information comprises an EMV data preference, the transaction payload being generated by the particular UWB-enabled device according to the EMV data preference (Tunnell, [0134] [0135], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sinton by adopting the teachings of Tunnell to provide wherein the transaction related information comprises an EMV data preference, the transaction payload being generated by the particular UWB-enabled device according to the EMV data preference.  
	One would have been motivated to improve the ease and convenience of data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton in view of Tunnell as applied to claim 2 above, and further in view of Collinge, US Pub. No. 2017/0083915.
Re Claim 3:  Sinton in view of Tunnell discloses the claimed invention supra but fails to explicitly disclose wherein the EMV data preference is one of EMV format of DE 55 data, UCAF format of DE 55 data, AEVV format of DE 55 data, or CAVV format of DE 55 data.
	Collinge discloses:
wherein the EMV data preference is one of EMV format of DE 55 data, UCAF format of DE 55 data, AEVV format of DE 55 data, or CAVV format of DE 55 data (Collinge, [0107], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sinton in view of Tunnell by further adopting the teachings of Collinge to provide wherein the EMV data preference is one of EMV format of DE 55 data, UCAF format of DE 55 data, AEVV format of DE 55 data, or CAVV format of DE 55 data.
One would have been motivated to improve the ease and convenience of data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton as applied to claim 4 above, and further in view of Menard, US Pub. No. 2019/0249538.
Re Claim 7:  Sinton discloses the claimed invention supra but fails to explicitly disclose:  providing the particular UWB-enabled device access to an asset.
	Menard discloses:
providing the particular UWB-enabled device access to an asset (Menard, abstract, [0005] [0006] [0007] [0019]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Sinton by adopting the teachings of Menard to provide providing the particular UWB-enabled device access to an asset.
One would have been motivated to improve the ease and convenience of data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to ultra-wideband-enabled devices.
“Smart Shopping Using Indoor Localization,” by Maurice Rupp and Luca Rolshoven.  December 31, 2019. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697